                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00426-PA (MAA)                                            Date: January 7, 2020
Title       Stephen William Rines v. Riverside County Jails Sheriffs et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On October 7, 2019, the Court issued a Memorandum Decision and Order Dismissing First
Amended Complaint with Leave to Amend. (Order Dismiss FAC, ECF No. 21.) In the Order, the
Court ordered Plaintiff Stephen William Rines (“Plaintiff”) to, no later than thirty days after the date
of the Order, either file a Second Amended Complaint (“SAC”) or advise the Court that Plaintiff
does not intend to file a SAC. (Id. at 2, 26.) The Court explicitly cautioned Plaintiff that “failure to
timely file a SAC, or timely advise the Court that Plaintiff does not intend to file a SAC, will
result in a recommendation that this action be dismissed for failure to prosecute and/or failure
to comply with court orders pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 27.)

         On November 12, 2019, Plaintiff filed a Motion for Extension of Time (“Motion,” ECF No.
22). On November 15, 2019, the Court granted Plaintiff’s Motion and extended Plaintiff’s deadline
to file a SAC to December 16, 2019. (Order, ECF No. 23).

        To date, Plaintiff has filed neither a SAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
February 6, 2020 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a SAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00426-PA (MAA)                                      Date: January 7, 2020
Title       Stephen William Rines v. Riverside County Jails Sheriffs et al.


       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment
Notice of Dismissal (CV-09)




                                                                      Time in Court:        0:00
                                                                Initials of Preparer:       CSI


CV-90 (03/15)                         Civil Minutes – General                           Page 2 of 2
